Citation Nr: 9909960	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-33 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In October 1996, the Board affirmed the denial.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").

In July 1998, a joint motion was filed with the Court to 
vacate the Board's decision and to remand this case for 
further development.  The motion was granted by the Court in 
July 1998.  As part of the joint motion, the veteran 
voluntarily withdrew, without prejudice, the issues of 
service connection for glaucoma and alcoholism.

The Board notes that the veteran is not represented at this 
time.  The attorney that represented the veteran before the 
Board at the time of the October 1996 decision provided 
notice in September 1998 that he was granted permission to 
withdraw as the veteran's representative in August 1997.  The 
veteran was contacted by the Board in December 1998 and 
provided a list of veterans' service organizations such that 
he could select one to represent him.  He was also informed 
of his right to have a private attorney represent him before 
VA.  The veteran failed to respond to the Board's letter.  
Accordingly, the veteran's case will be adjudicated without 
representation at this time.


REMAND

During the course of a VA examination in November 1994, the 
veteran informed the examiner that he had received treatment 
at the local Vet Center.  In the motion approved by the Court 
it was determined that the Board had failed to obtain and 
consider the Vet Center treatment records.  It was ruled that 
VA had constructive, if not actual, knowledge of these 
records and that they should have been made a part of the 
veteran's claims file.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, further development is in order.

Upon remand, the veteran is advised that he may submit 
additional evidence and/or argument to the RO or the Board in 
accordance with Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The Board specifically urges the veteran to provide 
any evidence of a diagnosis of PTSD that he may have 
received, whether it be by a private or VA health care 
provider.


Accordingly, in order to comply with the Court's order, this 
case is REMANDED for the following action:

1.  The RO should contact the Louisville, 
Kentucky, Vet Center and attempt to 
obtain copies of the veteran's treatment 
records.  Any attempts to obtain these 
records must be documented in the claims 
file.

2.  Upon completion of the development 
required in paragraph 1, the RO should 
then readjudicate the issue of 
entitlement to service connection for 
PTSD.

If the benefit requested on appeal is not granted, the RO 
should issue a supplemental statement of the case.  The 
veteran should then be provided a reasonable opportunity to 
respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


